Exhibit 13 Selected Financial Data Table One Five-Year Financial Summary (in thousands, except per share data) 2009 2008 2007 2006 2005 Summary of Operations Total interest income $ 132,036 $ 147,673 $ 157,315 $ 156,123 $ 135,518 Total interest expense 36,603 45,918 60,276 53,724 38,438 Net interest income 95,433 101,755 97,039 102,399 97,080 Provision for loan losses 7,050 10,423 5,350 3,801 1,400 Total other income 51,983 21,936 56,136 54,203 50,091 Total other expenses 77,188 75,672 71,013 71,285 69,113 Income before income taxes 63,178 37,596 76,812 81,516 76,658 Income tax expense 20,533 9,487 25,786 28,329 26,370 Net income available to common shareholders 42,645 28,109 51,026 53,187 50,288 Per Share Data Net income basic $ 2.69 $ 1.74 $ 3.02 $ 3.00 $ 2.87 Net income diluted 2.68 1.74 3.01 2.99 2.84 Cash dividends declared 1.36 1.36 1.24 1.12 1.00 Book value per share 19.37 17.82 18.14 17.46 16.14 Selected Average Balances Total loans $ 1,797,115 $ 1,743,846 $ 1,717,756 $ 1,649,864 $ 1,514,367 Securities 501,475 458,446 512,061 581,747 666,922 Interest-earning assets 2,304,053 2,210,236 2,257,447 2,268,173 2,186,003 Deposits 2,136,949 2,015,075 1,996,104 1,960,657 1,814,474 Long-term debt 18,286 21,506 24,476 85,893 137,340 Shareholders’ equity 294,583 303,189 301,639 296,966 264,954 Total assets 2,608,750 2,502,411 2,511,992 2,517,061 2,402,058 Selected Year-End Balances Net loans $ 1,773,747 $ 1,790,090 $ 1,749,440 $ 1,662,064 $ 1,596,037 Securities 513,931 459,657 417,016 519,898 605,363 Interest-earning assets 2,309,884 2,276,119 2,193,829 2,249,801 2,222,641 Deposits 2,163,722 2,041,130 1,990,081 1,985,217 1,928,420 Long-term debt 16,959 19,047 4,973 48,069 98,425 Shareholders’ equity 307,735 284,296 293,994 305,307 292,141 Total assets 2,622,474 2,586,313 2,482,767 2,507,807 2,502,597 Performance Ratios Return on average assets 1.63 % 1.12 % 2.03 % 2.11 % 2.09 % Return on average equity 14.48 9.27 16.92 17.91 18.98 Return on average tangible equity 17.95 11.44 20.99 22.37 22.34 Net interest margin 4.18 4.64 4.34 4.56 4.49 Efficiency ratio 49.95 46.33 45.91 44.49 46.66 Dividend payout ratio 50.56 78.16 41.06 37.33 34.84 Asset Quality Net charge-offs to average loans 0.59 % 0.33 % 0.18 % 0.23 % 0.38 % Provision for loan losses to average loans 0.39 0.60 0.31 0.23 0.09 Allowance for loan losses to nonperforming loans 133.06 86.07 103.28 384.93 401.96 Allowance for loan losses to total loans 1.04 1.23 1.00 0.92 1.04 Consolidated Capital Ratios Total 14.44 % 13.46 % 15.11 % 16.19 % 16.38 % Tier I Risk-based 13.46 12.27 14.12 15.30 15.41 Tier I Leverage 10.10 9.47 10.31 10.79 10.97 Average equity to average assets 11.29 12.12 12.01 11.80 11.03 Average tangible equity to average tangible assets 9.31 10.05 9.91 9.67 9.53 Full-time equivalent employees 809 827 811 779 770 1 Two-Year Summary of Common Stock Prices and Dividends Cash Dividends Market Value Per Share* Low High 2009 Fourth Quarter $ 0.34 $ 28.96 $ 33.29 Third Quarter 0.34 28.65 34.34 Second Quarter 0.34 27.02 33.78 First Quarter 0.34 20.88 33.41 2008 Fourth Quarter $ 0.34 $ 29.08 $ 42.88 Third Quarter 0.34 35.74 47.28 Second Quarter 0.34 37.29 44.15 First Quarter 0.34 32.51 41.37 *As more fully discussed under the caption Liquidity in Management’s Discussion and Analysis and in Note Eighteen of Notes to Consolidated Financial Statements, the Company’s ability to pay dividends to its shareholders is dependent upon the ability of City National to pay dividends to City Holding (“Parent Company”). The Company’s common stock trades on the NASDAQ stock market under the symbol CHCO. This table sets forth the cash dividends paid per share and information regarding the market prices per share of the Company’s common stock for the periods indicated. The price ranges are based on transactions as reported on the NASDAQ stock market. At December 31, 2009, there were 2,958 shareholders of record. Management’s Discussion and Analysis of Financial Condition and Results of Operations City
